Citation Nr: 0613204	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  06-04 014	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 2005 Board decision which assigned an 
effective date of October 28, 2003 for the grant of service 
connection for the cause of the veteran's death may be 
revised on the basis of clear and unmistakable error (CUE).

2.  Whether a May 4, 1998 Board decision which denied 
entitlement to service connection for the cause of the 
veteran's death may be revised on the basis of CUE. 


REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from October 1941 to September 
1945, during which time he was a Prisoner of War (POW) of the 
German Government from March 14, 1945 to April 29, 1945.  The 
veteran died in November 1995, and the moving party in this 
CUE motion is the veteran's surviving spouse. 

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West  2002) pursuant to an October 2005 statement from 
the moving party alleging CUE in a July 11, 2005, Board 
decision that granted an effective date of October 28, 2003, 
but no earlier, for the grant of service connection for the 
veteran's death, and in a May 4, 1998, Board decision which 
denied a claim of entitlement to service connection for the 
cause of the veteran's death. 

The moving party's representative, on behalf of the moving 
party, submitted a motion to advance the case on the docket 
in March 2006.  For good cause shown, the motion for 
advancement on the docket was granted, under 38 C.F.R. 
§ 20.900(c) (2005) in March 2006.  


FINDINGS OF FACT

1.  The moving party has failed to adequately set forth the 
alleged CUE, or errors of fact or law, in the Board's 
decision of July 11, 2005, and has not explained why the 
result would have been manifestly different but for the 
alleged error; the record does not show that any applicable 
statutory or regulatory provision was ignored or incorrectly 
applied, and the decision is supported by the evidence of 
record at the time of the decision.

2.  The moving party may not again challenge the May 1998 
Board decision on the basis of CUE, since a motion for 
revision of a May 4, 1998 Board decision was denied in a 
September 2000 Board decision.  


CONCLUSIONS OF LAW

1.  The requirements for a motion for revision of a July 11, 
2005 Board decision based on CUE have not been met, and the 
motion is dismissed without prejudice to refiling.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404, 20.1411 (2005).

2.  The motion for revision of the May 4, 1998 Board decision 
on the basis of CUE must be dismissed with prejudice.  38 
C.F.R. §§ 20.1409(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  However, a 
Board decision on an issue which was appealed to a court of 
competent jurisdiction may not be reviewed on the basis of 
CUE if the court made a decision on the issue.  38 C.F.R. 
§ 20.1400(b).  A Board decision on an issue which has been 
reviewed by the Board pursuant to motion for revision on the 
basis of CUE may not again be the subject of a motion for 
revision on the basis of CUE, and such a motion must be 
dismissed with prejudice.  38 C.F.R. § 20.1409(c).

A CUE motion is not an appeal.  Therefore, with certain 
exceptions, it is not subject to regulations which pertain to 
the processing and disposition of appeals.  See 38 C.F.R. § 
20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a), (b).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  Bustos v. West, 179 F.3d. 1378, 
1381 (Fed. Cir. 1999).  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision); 2) duty to 
assist (VA's failure to fulfill the duty to assist); 3) 
evaluation of evidence (disagreement as to how the facts were 
weighed or evaluated); and 4) change in interpretation (CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  
This regulatory authority was promulgated with the intent to 
adopt the CUE standard as set forth by the Court in previous 
decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly 
constitutes a valid claim of CUE.
Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  However, a 
claim of CUE is not a claim or application for VA benefits.  
Therefore, although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  

In Livesay v. Principi, 15 Vet. App. 165 (2001) the United 
States Court of Appeals for Veterans Claims (the Court) held 
that there was nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify 
were applicable to CUE motions.  The Board has afforded the 
moving party an opportunity to offer argument and support the 
motion.  VA has no further duty to assist or notify the 
moving party, and no further discussion of the VCAA is 
required.



A.  Claim of CUE as to July 11, 2005 Board decision

The moving party has not identified the alleged CUE, or 
errors of fact or law alleged in the Board's decision of July 
11, 2005, or why the result would have been manifestly 
different but for the alleged error.  Rather, the statement 
accepted as a motion for revision of the July 2005 Board 
decision indicated only that the moving party was requesting 
an earlier effective date for the award of compensation based 
on the award of service connection for the cause of the 
veteran's death, with the statement that she did not feel the 
effective date assigned was correct.

In short, the moving party, the surviving spouse of a 
veteran, has not pled with any degree of specificity any 
error of law or fact that allegedly occurred, as required by 
law.  See Andre v. West, 14 Vet. App. 7, 10 (2000).  

The Board has reviewed the July 2005 decision to determine 
whether any error of law or fact is apparent from the record.  
However, the records establishes that the Board decision 
reflects the essential facts of record, including the date of 
the veteran's death, the cause of the veteran's death as 
reflected on the death certificate, the disability for which 
the veteran had been granted service connection at the time 
of his death, and the information regarding the surviving 
spouse's original claim for service connection for the cause 
of the veteran's death.  The Board properly noted a March 
2002 denial of a request to reopen that claim and a request 
to reopen the claim received on October 28, 2003. 

The record establishes that the Board decision 
comprehensively addressed the governing law and regulations 
applicable to a claim of entitlement to service connection 
for the cause of a veteran's death, including the regulations 
at 38 C.F.R. § 3.309.  In addition, the Board decision 
addressed the October 7, 2004 amendment to 38 C.F.R. § 3.309, 
based on a statutory change, and the provisions of 38 C.F.R. 
§ 3.114, governing the effect of liberalizing changes in law 
and regulations, law and regulations governing requests to 
reopen claims, and law and regulations governing review of 
the merits of a reopened claim.  In short, the Board is 
unable, without aspecific allegation as to CUE, to find any 
error in the record that would support revision of the July 
2005 decision.  

In this case, the Board is unable to find any evidence in the 
record that the Board failed to consider any applicable 
provision of the applicable law or regulations, or failed to 
properly apply applicable provision of law or regulation, or 
failed to consider any fact of record, in its July 11, 2005 
decision.  

Because the moving party has not provided the Board with any 
specific allegation as to the alleged CUE, the Board finds 
that the moving party has not pled the motion for revision on 
the basis of CUE with sufficient specificity to meet the 
requirements of a valid claim of CUE in the Board's July 11, 
2005.  The general assertions have failed to identify any 
specific error(s) of fact or law in the Board's decision or 
the legal or factual basis for any such error(s), nor has the 
moving party explained why the result would have been 
different but for the alleged error.  Hence, the motion must 
be dismissed without prejudice. 

Accordingly, the claim is dismissed rather than denied.  See 
Luallen, 8 Vet. App. 92, 95 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Simmons v. Principi, 17 Vet. 
App. 104, 111-15 (2003) (holding that in asserting CUE, where 
the claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).  The 
Board notes that this disposition is more favorable to the 
moving party than a denial on the merits would be, as the 
moving party is free at any time to resubmit a CUE motion 
with respect to the July 11, 2005 Board decision, since a 
dismissal without prejudice under 38 C.F.R. § 20.1404(a) does 
not preclude the moving party from filing another CUE motion 
to revise the July 2005 Board decision.



B. Claim of CUE as to the May 1998 Board decision

The moving party's October 2005 statement contended not only 
that there was error in the July 11, 2005 Board decision 
which assigned October 28, 2003, as the effective date for 
the award of service connection for the cause of the 
veteran's death, but also stated that she wished to submit an 
additional claim for CUE based on the denial of her original 
claim for death compensation benefits.  

That statement is interpreted as a motion to revise the 
Board's May 4, 1998 decision, the first Board decision in 
this case.  The veteran's surviving spouse, the moving party 
in this motion to revise based on CUE, initially submitted a 
claim for service connection for the cause of the veteran's 
death in November 1995.  The RO denied the claim by a rating 
decision issued in March 1996, and the movant in this motion 
submitted a timely substantive appeal in October 1996.  The 
Board issued a May 4, 1998 decision which affirmed the denial 
of the claim for service connection for the cause of the 
veteran's death.

In December 1998, the Board advised the movant that a request 
for reconsideration of the May 4, 1998 Board decision had 
been construed as a request to revise that decision on the 
basis of CUE.  In March 1999, the movant was notified of her 
right to submit additional argument.  On September 21, 2000, 
the Board denied the motion to revise the May 4, 1998 
decision which denied service connection for the cause of the 
veteran's death on the basis of CUE.  This motion was denied, 
not dismissed without prejudice.  

Once there is a final decision on a motion for revision on 
the basis of CUE, the prior Board decision, in this case the 
May 4, 1998 Board decision addressing the denial of the claim 
for service connection for the cause of the veteran's death, 
is no longer subject to revision on the grounds of CUE.  38 
C.F.R. § 20.1411(c).  Subsequent motions relating to that 
prior Board decision on that issue "shall be dismissed with 
prejudice."  Id.  Therefore, this motion, to the extent that 
the moving party seeks revision of the May 4, 1998 Board 
decision on the basis of CUE, must be dismissed with 
prejudice.  


ORDER

The motion for revision of the portion of the July 11, 2005 
Board decision which assigned an effective date of October 
28, 2005, but no earlier date, for an award of service 
connection for the veteran's cause of death, is dismissed 
without prejudice.

The motion for revision of a May 4, 1998 Board decision which 
denied a claim of entitlement to service connection for the 
cause of the veteran's death is dismissed with prejudice.



                       
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



